DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maillart (US2017/0067805A1) (equivalent publication of US 10302533, cited in IDS).
Regarding claim 1, Maillart teaches a flow cytometer apparatus (Fig. 11), comprising: 
a flow cell (Fig. 11, ref 10) having a first end (ref 1) and a second end (ref 2);
a fluidic pathway (refs 84 to 13 to 52 to 51 to 11) having a first end (connected to ref 80) and a second end (connected to ref 1), wherein the second end of the fluidic pathway is coupled to the first end of the flow cell (ref 11 connects to ref 1); 
a probe coupled to the first end of the fluidic pathway (ref 83), wherein the probe obtains a plurality of samples from a plurality of respective sample wells (ref 89) to thereby position the plurality of samples into a fluid in the fluidic pathway, and wherein the probe inserts a separation gas between adjacent ones of said plurality of samples to separate the plurality of samples from each other in the fluidic pathway (paragraph [0156], “pump 86 aspirates an air bubble of defined volume when the needle 83 is positioned outside of the microplate 89, then a predefined volume of sample when the needle 83 is positioned in a well of the microplate 89, and, finally, another air bubble.”).
Fig. 11 does not teach a sensor positioned between the probe and the first end of the flow cell, wherein the sensor is configured to detect one or more properties of the fluid in the fluidic pathway; a processor in communication with the sensor; and a non-transitory computer readable medium having stored therein instructions that are executable to cause the processor to perform functions when using the apparatus, including: receiving, via the processor, the one or more properties of the fluid in the fluidic pathway detected by the sensor; and determining, based on the detected one or more properties of the fluid in the fluidic pathway, a presence of the separation gas in the fluid in the fluidic pathway.
However, Maillart Fig. 5 teaches a sensor (ref 82) positioned between the probe (ref 80) and the first end of the flow cell (ref 52), wherein the sensor is configured to detect one or more properties of the fluid in the fluidic pathway (paragraph [0144]); 
a processor in communication with the sensor (paragraph [0144] “control system”); and 	
a non-transitory computer readable medium having stored therein instructions that are executable to cause the processor to perform functions when using the apparatus (paragraph [0144] instructions are inherent in a control system), including: 
receiving, via the processor, the one or more properties of the fluid in the fluidic pathway detected by the sensor (paragraph [0144] “detector 82 triggers a signal for discharge of the first bubble 31. A control system causes the first valve 50 to switch in response to the discharge signal”); and 
determining, based on the detected one or more properties of the fluid in the fluidic pathway (paragraph [0145], “ultrasound detector” determines density of fluid), a presence of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiment of Fig. 11 with the teaching of Fig 5 by including a sensor positioned between the probe and the first end of the flow cell, wherein the sensor is configured to detect one or more properties of the fluid in the fluidic pathway; a processor in communication with the sensor; and a non-transitory computer readable medium having stored therein instructions that are executable to cause the processor to perform functions when using the apparatus, including: receiving, via the processor, the one or more properties of the fluid in the fluidic pathway detected by the sensor; and determining, based on the detected one or more properties of the fluid in the fluidic pathway, a presence of the separation gas in the fluid in the fluidic pathway in order to trigger either the discharge of the second bubble 32, similarly to the first bubble, or a change in direction of circulation during the two-way passage as taught by Maillart in paragraph [0146].
Regarding claim 2, Maillart teaches wherein the sensor (ref 82) is coupled to the fluidic pathway (as shown in Fig. 5, ref 13).
Regarding claim 3, Maillart is silent regarding wherein the sensor is positioned between about 0.10 inches and about 48 inches from the first end of the flow cell.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensor is positioned between about 0.10 inches and about 48 inches from the first end of the flow cell as it has been held that the particular placement of a measuring device is an obvious matter of design choice. 
Regarding claim 4, Maillart teaches wherein the sensor comprises an ultrasonic sensor (paragraph [0145]), and wherein the one or more properties of the fluid in the fluidic pathway detected by the sensor comprises a density of the fluid (ultrasound detector inherently detects density).
Regarding claim 8, Maillart teaches a pump in fluid communication with the fluidic pathway (Fig. 11, refs 86, 87, paragraph [0155]).
Regarding claim 9, Maillart teaches an autosampler coupled to the probe, wherein the autosampler is configured to insert the plurality of samples comprising particles from the plurality of respective sample wells into the fluid in the fluidic pathway (ref 80, paragraph [0155]-[0157]).
Regarding claim 10, Maillart teaches wherein the autosampler includes an adjustable arm (ref 83, paragraph [0156] discuses positioning of needle).
Regarding claim 11, Maillart teaches wherein the sensor is in fluid communication with the autosampler via the fluidic pathway, and wherein the flow cytometer apparatus is configured to focus the a fluid flow stream delivered by the fluidic pathway from the autosampler and selectively analyze the particles in each of the plurality of samples as the fluid flow stream passes through the sensor and the flow cell (paragraphs [0080]-[0083]).
Regarding claim 12, Maillart teaches wherein the autosampler and a pump cooperate to introduce aliquots of the separation fluid gas between successive ones of the samples in the 
Regarding claim 13, Maillart teaches a laser interrogation device positioned downstream from the flow cell, wherein the laser interrogation device is configured to examine individual samples flowing from the flow cell at a laser interrogation point (paragraphs [0006], [0020]-[0021] surface plasmon resonance inherently has a laser interrogation device).
Regarding claim 20, Maillart teaches a method for detecting a separation gas in a fluid flow stream (abstract, Fig. 11) comprising: 
obtaining a plurality of samples from a plate having a plurality of sample wells (ref 89, paragraphs [0155]-[0157]), wherein each sample of the plurality of samples is obtained from a respective well of the plurality of sample wells (paragraph [0156]); 
moving the plurality of samples into a fluid flow stream in a fluidic pathway (refs 84 to 13 to 52 to 51 to 11, paragraphs [0155]-[0157]); 
inserting a separation gas between adjacent ones of said plurality of samples to separate the plurality of samples from each other in the fluid flow stream, the fluid flow stream thereby constituting a separation gas-separated sample fluid flow stream (paragraph [0156], “pump 86 aspirates an air bubble of defined volume when the needle 83 is positioned outside of the microplate 89, then a predefined volume of sample when the needle 83 is positioned in a well of the microplate 89, and, finally, another air bubble.”); 
guiding the separation gas-separated sample fluid flow stream including the separated samples and a separation fluid to and a flow cell of a flow cytometer (paragraphs [0155]-[0157]).  
Fig. 11 does not teach guiding the separation gas-separated sample fluid flow stream through a sensor wherein the sensor is positioned upstream of the flow cell; detecting, via the sensor, one or more properties of the fluid flow stream in the fluidic pathway; and determining, based on the detected one or more properties of the fluid flow stream in the fluidic pathway, a presence of the separation gas in the fluid flow stream in the fluidic pathway.
However, Maillart Fig. 5 teaches guiding the separation gas-separated sample fluid flow stream through a sensor (ref 82) wherein the sensor is positioned upstream of the flow cell (ref 10); 
detecting, via the sensor, one or more properties of the fluid flow stream in the fluidic pathway (paragraph [0145]); and 
determining, based on the detected one or more properties of the fluid flow stream in the fluidic pathway, a presence of the separation gas in the fluid flow stream in the fluidic pathway (paragraph [0145], “ultrasound detector” determines density of fluid), a presence of the separation gas in the fluid in the fluidic pathway (paragraph [0144], “bubble detector 82 arranged on the branch 13 between the auto-injector 80 and the inlet-outlet 52”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiment of Fig. 11 with the teaching of Fig 5 by guiding the separation gas-separated sample fluid flow stream through a sensor wherein the sensor is positioned upstream of the flow cell; detecting, via the sensor, one or more properties of the fluid flow stream in the fluidic pathway; and determining, based on the detected one or more properties of the fluid flow stream in the fluidic pathway, a presence of the separation gas in the fluid flow stream in the fluidic pathway in order to trigger either the 
Regarding claim 21, Maillart teaches wherein plurality of samples are obtained from the plate having the plurality of sample wells (ref 89, paragraph [0155]) via an autosampler coupled to a probe (ref 83, paragraph [0155]).
Regarding claim 24, Maillart teaches wherein the sensor comprises one or more of an ultrasonic sensor, an optical sensor, an image sensor, and a mass flow sensor (paragraph [0145]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maillart, as applied to claim 1 above, and further in view of Gerber et al. (US 2018/0075299), hereinafter "Gerber".
Regarding claim 5, Maillart is silent regarding wherein the sensor comprises an optical sensor (paragraph [0145]), but is silent regarding wherein the one or more properties of the fluid in the fluidic pathway detected by the sensor comprises a reflection of light through the fluidic pathway.
However, Gerber teaches bubble measurement (abstract) wherein the sensor comprises an optical sensor, and wherein the one or more properties of the fluid in the fluidic pathway detected by the sensor comprises a reflection of light through the fluidic pathway (paragraph [0091]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of Gerber by including wherein the one or more properties of the fluid in the fluidic pathway 
Regarding claim 6, Maillart is silent regarding wherein the sensor comprises an image sensor, wherein the one or more properties of the fluid in the fluidic pathway detected by the sensor comprises an image of the fluid in the fluidic pathway captured by the image sensor.
However, Gerber teaches bubble measurement (abstract) wherein the sensor comprises an image sensor, wherein the one or more properties of the fluid in the fluidic pathway detected by the sensor comprises an image of the fluid in the fluidic pathway captured by the image sensor (paragraph [0091]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of Gerber by including wherein the sensor comprises an image sensor, wherein the one or more properties of the fluid in the fluidic pathway detected by the sensor comprises an image of the fluid in the fluidic pathway captured by the image sensor as a matter of design choice, as each will perform the required measurement.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maillart as applied to claim 1 above, and further in view of Felbinger et al. (US 5825487), hereinafter "Felbinger".
Regarding claim 7, Maillart is silent regarding wherein the sensor comprises a mass flow sensor, wherein the one or more properties of the fluid in the fluidic pathway detected by the sensor comprises a temperature of the fluid in the fluidic pathway.
However, Felbinger teaches fluid flow measurement (abstract) wherein the sensor comprises a mass flow sensor, wherein the one or more properties of the fluid in the fluidic 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of Felbinger by including wherein the sensor comprises a mass flow sensor, wherein the one or more properties of the fluid in the fluidic pathway detected by the sensor comprises a temperature of the fluid in the fluidic pathway in order to determine the rate of the flow of the fluid.
Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maillart, as applied to claim 1 above, and further in view of ChemLab (GB 2099575).
Regarding claim 14, Maillart is silent regarding wherein the non-transitory computer readable medium causes the processor to further perform functions including: generating separation gas timing data comprising the detected one or more properties of the fluid in the fluidic pathway and a corresponding timestamp; and identifying a respective sample well of the plurality of sample wells, based, at least in part, on the separation gas timing data.
However, ChemLab teaches fluid flow measurement (abstract) wherein the non-transitory computer readable medium causes the processor to further perform functions including: generating separation gas timing data comprising the detected one or more properties of the fluid in the fluidic pathway and a corresponding timestamp (page 2, lines 64-92); and identifying a respective sample well of the plurality of sample wells, based, at least in part, on the separation gas timing data (page 2, lines 64-92).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of ChemLab by including wherein the non-transitory computer readable medium causes the processor to further perform functions including: generating separation gas timing data comprising the detected one or more properties of the fluid in the fluidic pathway and a corresponding timestamp; and identifying a respective sample well of the plurality of sample wells, based, at least in part, on the separation gas timing data in order to determine the location of the sample and the separation gaps.
Regarding claim 15, Maillart is silent regarding wherein the non-transitory computer readable medium causes the processor to further perform functions including: generating, with a scatter detector, a scatter voltage output signal indicative of an intensity of scattered light as the fluid passes through the flow cytometer apparatus for a period of time; and sampling the scatter voltage output signal, wherein determining the presence of the separation gas in the fluid in the fluidic pathway is further based at least in part on the sampled scatter voltage output signal.
However, ChemLab teaches fluid flow measurement (abstract) wherein the non-transitory computer readable medium causes the processor to further perform functions including: generating, with a scatter detector, a scatter voltage output signal indicative of an intensity of scattered light as the fluid passes through the flow cytometer apparatus for a period of time (page 1, lines 55-60); and sampling the scatter voltage output signal, wherein determining the presence of the separation gas in the fluid in the fluidic pathway is further based at least in part on the sampled scatter voltage output signal (page 2, lines 64-92).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of ChemLab by including wherein the non-transitory computer readable medium causes the processor to further perform functions including: generating, with a scatter detector, a scatter voltage output signal indicative of an intensity of scattered light as the fluid passes through the flow cytometer apparatus for a period of time; and sampling the scatter voltage output signal, wherein determining the presence of the separation gas in the fluid in the fluidic pathway is further based at least in part on the sampled scatter voltage output signal in order to determine the location of the sample and the separation gaps.
Regarding claim 17, Maillart is silent regarding wherein the non-transitory computer readable medium causes the processor to further perform functions including: determining, based on the detected one or more properties of the fluid in the fluidic pathway, a first timestamp of a start of a sample in the fluidic pathway; determining, based on the detected one or more properties of the fluid in the fluidic pathway, a second timestamp of an end of a sample in the fluidic pathway; and determining, based at least in part on the first timestamp, the second timestamp, a flow rate of the fluid in the fluidic pathway, and a diameter of the fluidic pathway, a volume of the sample.
However, ChemLab teaches fluid flow measurement (abstract) wherein the non-transitory computer readable medium causes the processor to further perform functions including: determining, based on the detected one or more properties of the fluid in the fluidic pathway, a first timestamp of a start of a sample in the fluidic pathway (page 1, lines 55-70); determining, based on the detected one or more properties of the fluid in the fluidic pathway, a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of ChemLab by including wherein the non-transitory computer readable medium causes the processor to further perform functions including: determining, based on the detected one or more properties of the fluid in the fluidic pathway, a first timestamp of a start of a sample in the fluidic pathway; determining, based on the detected one or more properties of the fluid in the fluidic pathway, a second timestamp of an end of a sample in the fluidic pathway; and determining, based at least in part on the first timestamp, the second timestamp, a flow rate of the fluid in the fluidic pathway, and a diameter of the fluidic pathway, a volume of the sample in order to determine the location of the sample and the separation gaps.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maillart, as applied to claim 1 above, and further in view of Sklar et al. (US 2002/0170365), hereinafter "Sklar”.
Regarding claim 18, Maillart is silent regarding wherein the non-transitory computer readable medium causes the processor to further perform functions including: determining, based on the detected one or more properties of the fluid in the fluidic pathway, a presence of marker particles in the fluid in the fluidic pathway.
However, Sklar teaches fluid flow measurement (abstract) wherein the non-transitory computer readable medium causes the processor to further perform functions including: 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of Sklar by including wherein the non-transitory computer readable medium causes the processor to further perform functions including: determining, based on the detected one or more properties of the fluid in the fluidic pathway, a presence of marker particles in the fluid in the fluidic pathway in order to sort the particles (Sklar, paragraph [0006]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maillart, as applied to claim 1 above, and further in view of Knollenberg et al. (US 2017/0356838), hereinafter "Knollenberg".
Regarding claim 19, Maillart is silent regarding wherein the non-transitory computer readable medium causes the processor to further perform functions including: determining, based on the detected one or more properties of the fluid in the fluidic pathway over a time period, a count of a number of detected separation gas bubbles in the fluid in the fluidic pathway; and if the count is below a minimum count tolerance, then determining that the flow cytometer apparatus has a clog.
However, Knollenberg teaches wherein the non-transitory computer readable medium causes the processor to further perform functions including: determining, based on the detected one or more properties of the fluid in the fluidic pathway over a time period, a count of a number of detected separation gas bubbles in the fluid in the fluidic pathway (paragraph 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of Knollenberg by including wherein the non-transitory computer readable medium causes the processor to further perform functions including: determining, based on the detected one or more properties of the fluid in the fluidic pathway over a time period, a count of a number of detected separation gas bubbles in the fluid in the fluidic pathway; and if the count is below a minimum count tolerance, then determining that the flow cytometer apparatus has a clog in order to determine if the flow has stopped.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maillart, as applied to claim 1 above, and further in view of ChemLab (GB 2099575).
Regarding claim 22, Maillart is silent regarding generating separation gas timing data comprising the detected one or more properties of the fluid flow stream in the fluidic pathway and a corresponding timestamp; and identifying a respective sample well of the plurality of sample wells, based, at least in part, on the separation gas timing data.
However, ChemLab teaches fluid flow measurement (abstract) including generating separation gas timing data comprising the detected one or more properties of the fluid flow stream in the fluidic pathway and a corresponding timestamp; (page 2, lines 64-92); and identifying a respective sample well of the plurality of sample wells, based, at least in part, on the separation gas timing data (page 2, lines 64-92).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Maillart with the teaching of ChemLab by including generating separation gas timing data comprising the detected one or more properties of the fluid flow stream in the fluidic pathway and a corresponding timestamp; and identifying a respective sample well of the plurality of sample wells, based, at least in part, on the separation gas timing data in order to determine the location of the sample and the separation gaps.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 10416067 in view of Maillart. The pending claims are rendered obvious by the patented claims in view of Maillart
Regarding claim 16, US 10416067 claims wherein the non-transitory computer readable medium causes the processor to further perform functions (claim 19, col. 11, lines 1-3) including recording a timestamp and a voltage value for each sampled voltage of the scatter voltage output signal that is greater than a separation gap threshold, wherein the separation gap threshold has a constant value (claim 1, col. 9, lines 49-52).
US 10416067 does not claim the flow cytometer apparatus of claim 15.
However, Maillart teaches the flow cytometer apparatus of claim 15 (supra).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to claim the flow cytometer apparatus of claim 15 in order to incorporate the functions in a flow cytometry device.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10416067 in view of Maillart. The pending claims are rendered obvious by the patented claims in view of Maillart.
Regarding claim 23, US 10416067 claims generating, with a scatter detector, a scatter voltage output signal indicative of an intensity of scattered light as the fluid flow stream passes through the flow cytometer for a period of time (claim 1, col. 9, lines 43-47);
sampling the scatter voltage output signal (line 48); and
recording a timestamp and a voltage value for each sampled voltage of the scatter voltage output signal that is greater than a separation gap threshold, wherein the separation gap threshold has a constant value (lines 49-52).
US 10416067 does not claim the method of claim 20.
However, the Maillart teaches the method of claim 20 (supra).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to claim the method of claim 20in order to incorporate the functions in a flow cytometry device.
Allowable Subject Matter
Claims 16 and 23 would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a flow cytometer apparatus, the apparatus comprising, among other essential elements, recording a timestamp and a voltage value for each sampled voltage of the scatter voltage output signal that is greater than a separation gap threshold, wherein the separation gap threshold has a constant value, in combination with the rest of the limitations of claims 1,15, and the above claim.
Regarding claim 23, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for detecting a separation gas in a fluid flow stream, the method comprising, among other essential elements, recording a timestamp and a voltage value for each sampled voltage of the scatter voltage output signal that is greater than a separation gap threshold, wherein the separation gap threshold has a constant value, in combination with the rest of the limitations of claim 20 and the above claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877